Case 1:19-cv-06348-RA Document9 Filed 08/07/19 Page 1 of 1
AFFIDAVIT OF SERVICE

State of NY County of NEW YORK United States District Court
Case Number: 1:19-CV-6348

Plaintiff:
GUOCHANG MA
vs.

Defendant:
DH NEWLAND CORP, & DUFAN LI

Received by DJ&H PROCESS SERVICE INC. to be served on DUFAN LI, 1268 AMSTERDAM AVENUE, NEW YORK, NY 10027.

|, YEHONATAN JACOBS, being duly sworn, depose and say that on the 6th day of August, 2019 at 1:59 pm, I:

Personally served an AUTHORIZED agent a true copy of a NOTICE OF COMMENCEMENT OF ACTION SUBJECT TO MANDATORY ELECTRONIC
FILING and SUMMONS AND COMPLAINT, CIVIL COVER SHEET & JUDGE'S LOCAL RULES to SHAAIDA SUN (OFFICE ASSISTANT) at the

address of: 1268 AMSTERDAM AVENUE, NEW YORK, NY 10027 who states that he/she is authorize to accept service for DUFAN LI and informed
said party of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 30, Sex: F, Race/Skin Color: Asian, Height: 5'4", Weight: 110, Hair: Black, Glasses: N

1 Yehonatan Jacobs, being duly sworn, deposed and says: That | am not a party of this action, over the age of eighteen years and resides in Queens
County, New York.

    
   

Sworn to me on

 

YEHONATAN JACOB
_ 20B6390-DCA,

DJ&H PROCESS SERVICE INC.

Notary Public, State of New York 111-13 115th Street
No. 01D06216465 South Ozone Park, NY 11420
Qualified in Queens Counly. (718) 843-1184

Commission Expires January 19, 2022
Our Job Serial Number: JDD-2019001106

Copyright © 1992-2019 Database Services, Inc. - Procass Server's Toolbox V8,0n
